 
CHANGE IN CONTROL AGREEMENT
 
THIS CHANGE IN CONTROL AGREEMENT (the “Agreement”), dated as of March 5, 2014,
is made and entered into by and between Palm Coast Data LLC (the “Company”), a
Delaware limited liability company, and Rory Burke (the “Executive”).
 
WHEREAS, the Company believes it is in the best interests of the Company that
the Executive continue in employment with the Company in the event of any
proposed Change in Control (as defined below) and be in a position to provide
assessment and advice to the Company and its Affiliates regarding any proposed
Change in Control without concern that the Executive might be unduly distracted
by the personal uncertainties and risks created by any proposed Change in
Control.
 
NOW, THEREFORE, in consideration of the mutual covenants, terms and conditions
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Executive
agree as follows:
 
1.          Definitions.  Capitalized terms shall have the meanings set forth or
referred to in this Section, or in the Section in which they first appear in the
Agreement:
 
1.1.  “Aggregate Severance Amount” means the amount equal to twelve (12)
multiplied by the highest monthly base salary paid or payable to the Executive
by the Company during the twelve-month period immediately preceding the month in
which the date the Executive ceases to be employed by the Company occurs.
 
1.2.  “Affiliate” of a Person means any other Person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person. The term “control” (including the
terms “controlled by” and “under common control with”) means the direct or
indirect power to direct or cause the direction of the management and policies
of a Person, whether through the ownership of voting securities, by contract or
otherwise. Notwithstanding anything to the contrary in this Agreement, with
respect to AMREP Corporation and its Subsidiaries, the term “Affiliate” shall
not include Nicholas G. Karabots, Spartan Organization, Inc., Kappa Publishing
Group, Inc. or any other Person that directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with, any
of Nicholas G. Karabots, Spartan Organization, Inc. and Kappa Publishing Group,
Inc.
 
1.3.     “Board” means the board of managers of the Company (including any
successor thereto).
 
1.4.  “Cause” means (i) indictment, commission of, or the entry of a plea of
guilty or no contest to, (A) a felony or (B) any crime (other than a felony)
that causes the Company or any of its Affiliates public disgrace or disrepute,
or adversely affects the Company’s or any of its Affiliates’ operations or
financial performance or the relationship the Company has with its Affiliates,
customers and suppliers; (ii) commission of an act of gross negligence, willful
misconduct, fraud, embezzlement, theft or material dishonesty with respect to
the Company or any of its Affiliates; (iii) breach of the Executive’s fiduciary
duty of loyalty to the Company or any of its Affiliates; (iv) alcohol abuse or
use of controlled substances (other than prescription drugs taken in accordance
with a physician’s prescription); (v) breach of any agreement with the Company
or any of its Affiliates, including this Agreement and the Restrictive Covenant
Agreement; (vi) material breach of any Company policy; (vii) excessive absence
from the Company, other than regular vacations, business travel and approved
leaves of absence; (viii) impeding, endeavoring to influence, obstructing, or
failing to materially cooperate with an investigation authorized by the Board or
similar governing body of any of its Affiliates, a self-regulatory organization
or a governmental department or agency; (ix) refusal to perform the lawful
directives of the Board or the responsibilities as an employee and officer of
the Company; or (x) engaging in such other behavior detrimental to the interests
of the Company.
 
 
1
 
 
1.5.  “Change in Control” means the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following:
 
1.5.1.  any sale, lease, exclusive license or other transfer of all or
substantially all of the assets of AMREP Corporation and its Subsidiaries taken
as a whole, or of the Company and its Subsidiaries taken as a whole, by means of
a single transaction or series of related transactions, except where such sale,
lease, exclusive license or other transfer is to a Subsidiary of the Company or
of its Affiliates;
 
1.5.2.  any transaction or series of transactions, whether by consolidation,
merger, purchase of shares of capital stock or other reorganization or
combination or otherwise, in which any person or group (as such terms are used
in and under Section 13(d) of the Securities Exchange Act of 1934) becomes (i)
the beneficial owner (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934), directly or indirectly, of securities of AMREP Corporation
representing 50% or more of the outstanding shares of common stock, $.10 par
value, of AMREP Corporation, or the combined voting power of AMREP Corporation’s
then outstanding securities; or (ii) the beneficial owner (as defined in Rule
13d-3 under the Securities Exchange Act of 1934), directly or indirectly, other
than AMREP Corporation or any of its Subsidiaries, of Equity Interests
representing 50% or more of the Equity Interests or the combined voting power of
the Company’s then outstanding securities;
 
1.5.3.  a liquidation or dissolution of AMREP Corporation, the Company or any
beneficial owner of securities of the Company representing 50% or more of the
outstanding Equity Interests or the combined voting power of the Company’s then
outstanding securities; or
 
1.5.4.  during any period of two consecutive years, individuals who, at the
beginning of such period, constitute the board of directors of AMREP Corporation
cease for any reason to constitute at least a majority thereof, unless the
election, or the nomination for election by the shareholders of AMREP
Corporation, of at least two-thirds of the directors who were not directors at
the beginning of such period was approved by a vote of at least two-thirds of
the directors then still in office who were either directors at the beginning of
the period or who, in connection with their election or nomination, received the
foregoing two-thirds approval.
 
Notwithstanding anything to the contrary in this Agreement, a Change in Control
shall not be deemed to occur on account of the sale of Equity Interests in an
IPO or any restructuring of the Company in contemplation of an IPO.
 
1.6.  “Code” means the Internal Revenue Code of 1986.
 
1.7.  “Committee” means the Compensation and Human Resources Committee of AMREP
Corporation or any successor thereto.
 
1.8.  “Disability” means a condition entitling the Executive to benefits under
the Company’s long term disability plan, policy or arrangement; provided,
however, that if no such plan, policy or arrangement is then maintained by the
Company and applicable to the Executive, “Disability” will mean the Executive’s
inability to perform the essential duties of his position due to a mental or
physical condition, with or without a reasonable accommodation.  Termination as
a result of a Disability will not be construed as a termination by the Company
“without Cause.”
 
1.9.  “Equity Interests” means the membership interests of the Company or any
other form of equity into which such membership interests may be exchanged.
 
1.10.   “Good Reason” means, in the absence of a written consent of the
Executive, one or more of the following:  (i)  a material reduction by the
Company in the Executive’s title, duties, authority or
 
 
2
 
 
responsibilities, other than insubstantial or inadvertent actions not taken in
bad faith which are remedied by the Company promptly after receipt of notice
thereof given by the Executive; (ii)  a material reduction in the Executive’s
base salary, which, for purposes of this Agreement, means a reduction in base
salary of five (5) percent or more that does not apply generally to all
similarly situated employees of the Company; or (iii) any material change in the
geographic location at which the Executive must perform his duties to the
Company, which, for purposes of this Agreement, means the permanent relocation
of the Executive’s principal place of employment to any office or location which
is located more than fifty (50) miles from the location where the Executive is
based immediately prior to the change in location.  In order to terminate
employment for Good Reason, the Executive must provide a written notice of
resignation for Good Reason to the Company within 90 days after the event
constituting Good Reason has occurred.  The Company shall have a period of 30
days in which it may correct the act, or the failure to act, that gave rise to
the Good Reason event as set forth in the notice of resignation for Good
Reason.  If the Company does not correct the act, or the failure to act, the
Executive must resign from employment for Good Reason within 30 days after the
end of the cure period, in order for the resignation to be considered a Good
Reason termination.  Notwithstanding anything to the contrary in this Agreement,
in no event will the Executive have Good Reason for resignation if any material
diminution by the Company of the authority, duties or responsibilities of the
Executive occurs in connection with the Executive’s inability to perform his
duties on account of illness or short-term or long-term disability.
 
1.11.   “IPO” means the first day as of which sales of Equity Interests are made
public pursuant to the first firm commitment underwritten public offering of
Equity Interests registered under the Securities Act of 1933.
 
1.12.   “Person” means any individual, firm, corporation, partnership, limited
liability company, joint venture, association, governmental authority,
unincorporated organization, trust, association or other entity.
 
1.13.   “Subsidiary” of a Person means any firm, corporation, partnership,
limited liability company, joint venture, trust or other entity of which a
majority of the outstanding voting equity interests or voting power is
beneficially owned directly or indirectly, through one or more intermediaries,
by such Person.
 
2.          Duration of Agreement.  This Agreement is effective on the date set
forth above and has no specific expiration date.  Unless terminated or amended
in writing by the parties, this Agreement will govern the Executive’s continued
employment by the Company until that employment ceases in accordance with
Section 4 hereof.
 
3.          Position; Duties.  The Executive will be employed as the Company’s
President and Chief Executive Officer, reporting directly to the Board.  In such
position, the Executive shall perform such duties and shall have such authority
consistent with such position as may be assigned to him from time to time by the
Board, including the responsibility for and authority over the operations of the
Company.  The Executive shall devote his best efforts and all of his business
time and services to the Company and its Affiliates.  The Executive shall not,
in any capacity, engage in other business activities or perform services for any
other Person without the prior written consent of the Board; provided, however,
that without such consent, the Executive may engage in charitable or public
service, so long as such activities do not interfere with the Executive’s
performance of his duties and obligations hereunder.
 
4.          Termination.  The Executive’s employment hereunder shall terminate
(i) on the date following written notice from the Company that Executive’s
employment with the Company has been or will be terminated, (ii) on the date not
less than 30 days following written notice from the Executive that he is
resigning from the Company, (iii) on the date of his death or (iv) on the date
of his Disability, as reasonably determined by the Company.  Upon cessation of
his employment with the Company for any reason, unless otherwise consented to in
writing by the Board, the Executive shall resign immediately from any and all
 
 
3
 
 
officer, director, manager and other positions he then holds with the Company or
its Affiliates.  Upon any cessation of his employment with the Company, the
Executive shall be entitled only to such compensation and benefits as described
in this Section 4.
 
4.1.     Termination without Cause or upon Good Reason following a Change in
Control.  If the Executive’s employment by the Company ceases due to a
termination by the Company without Cause or a termination by the Executive for
Good Reason, in each case, either within six (6) months prior to a Change in
Control or twelve (12) months following a Change in Control, the Company shall:
 
4.1.1.  pay to the Executive (i) all accrued and unpaid base salary of the
Executive through the date of such cessation of employment at the time such base
salary would otherwise be paid according to the Company’s usual payroll
practices, (ii) any bonus that the Committee (or if there is no Committee, then
the Board) has approved and has determined is payable to the Executive and (iii)
any accrued but unused vacation, paid time off or other time off pay of the
Executive through the date of such cessation of employment;
 
4.1.2.  pay to the Executive cash severance payments equal to one-twelfth (1/12)
of the Aggregate Severance Amount per month for a period of twelve (12) months
(the “Severance Period”), payable in installments according to the Company’s
usual payroll practices; and
 
4.1.3.  if the Executive timely elects, and remains eligible for, continued
group health, dental and vision insurance during the Severance Period to the
extent authorized by and consistent with 29 U.S.C. § 1161 et seq. (commonly
known as “COBRA”), provide to the Executive a continuation of such insurance
during the Severance Period and during the Severance Period pay a portion of the
monthly cost of such insurance such that the Executive pays the same cost for
such insurance as the Executive paid prior to the date of the Executive’s
cessation of employment with the Company and, to the extent that the
continuation of such insurance coverage is not permitted under the Company’s
insurance policies and to the extent the Executive was insured under such
policies on the date prior to the date of the Executive’s cessation of
employment with the Company, then payment to the Executive of the monthly cost
to obtain equivalent insurance coverage under COBRA or otherwise.
 
In addition to the terms provided in any grant by the Company or any of its
Affiliates to the Executive of any incentive stock options, nonqualified stock
options, stock appreciation rights, stock awards, stock units or other
stock-based awards (collectively, “Equity Awards”), in the event of a Change of
Control solely with respect to the Company (and not with respect to AMREP
Corporation or any of its Affiliates other than the Company), any vesting,
restrictions or conditions on the exercisability or the sale of such Equity
Awards shall lapse or otherwise be deemed fully vested, accelerated or otherwise
satisfied, as the case may be. The previous sentence shall be deemed an
amendment to any such Equity Award, whether the grant of such Equity Award
occurred prior to the date hereof, on the date hereof or after the date hereof.
 
Except as otherwise provided in this Section 4.1, all compensation and benefits
will cease at the time of the Executive’s cessation of employment with the
Company and neither the Company nor any of its Affiliates will have any further
liability or obligation by reason of such cessation of employment.  The payments
and benefits described in this Section 4.1 are in lieu of, and not in addition
to, any other plan, program or policy maintained by the Company or any of its
Affiliates. Notwithstanding anything to the contrary in this Agreement, the
payments described in Section 4.1.2 and 4.1.3 are conditioned on: (a) the
Executive’s execution and delivery to the Company and the expiration of all
applicable statutory revocation periods without revocation by the Executive, by
the sixtieth (60th) day following the effective date of his cessation of
employment, of a general release of claims against the Company and its
Affiliates substantially in the form attached hereto as Exhibit A (subject to
any changes requested by the Company, the “Release”); and (b) the Executive’s
continued compliance with the provisions of the Restrictive Covenant Agreement
(as defined below).  The benefits described in Section 4.1.2 and 4.1.3 will
commence to be paid on the first payroll
 
 
4
 
 
period following the sixty (60) day period described above.  Notwithstanding any
other provision of this Agreement to the contrary, it is intended that any
severance amount shall be intended to satisfy either (1) the safe harbor set
forth in the regulations issued under Code section 409A (Treas. Regs.
1.409A-1(n)(2)(ii)) or (2) be treated as a Short-term Deferral as that term is
defined under Code section 409A (Treas. Regs. 1.409A-1(b)(4)).
 
4.2.  Other Terminations.  If the Executive’s employment with the Company ceases
for any reason other than as described in Section 4.1 above, then the Company’s
obligation to the Executive will be limited solely to the payment to the
Executive of (i) all accrued and unpaid base salary of the Executive through the
date of such cessation of employment at the time such base salary would
otherwise be paid according to the Company’s usual payroll practices, (ii) any
bonus that the Committee (or if there is no Committee, then the Board) has
approved and has determined is payable to the Executive, (iii) any accrued but
unused vacation, paid time off or other time off pay of the Executive through
the date of such cessation of employment and (iv) any severance benefits that
may be payable under any plan, program or policy maintained by the Company or
any of its Affiliates.  All compensation and benefits will cease at the time of
such cessation of employment and, except as otherwise provided by COBRA and any
severance benefits that may be payable under any plan, program or policy
maintained by the Company or any of its Affiliates, neither the Company nor any
of its Affiliates will have any further liability or obligation by reason of
such termination.  The foregoing will not be construed to limit the Executive’s
right to payment or reimbursement for claims incurred prior to the date of such
termination under any insurance contract funding an employee benefit plan,
policy or arrangement of the Company in accordance with the terms of such
insurance contract.
 
5.          Adjustments to Payments.
 
5.1.  If any payment or benefit the Executive would receive pursuant to this
Agreement or otherwise (all such payments or benefits hereinafter, “Payment”),
would (i) constitute a “parachute payment” within the meaning of Section 280G of
the Code, and (ii) but for this sentence, be subject to the excise tax imposed
by Section 4999 of the Code (the “Excise Tax”), then such Payment shall be
reduced to an amount determined by the Company in good faith to be the maximum
amount that may be provided to the Executive without resulting in any portion of
such Payment being subject to the Excise Tax (the amount of such reduction, the
“Cutback Amount”).  If a reduction in payments or benefits constituting
“parachute payments” is necessary so that the Payment equals the Cutback Amount,
the Executive shall be entitled to select which Payments (of those that are not
considered to be deferred compensation under Section 409A of the Code) shall be
reduced hereunder; provided that, if the Executive fails to so select promptly,
the Company shall select which Payments (of those that are not considered to be
deferred compensation under Section 409A of the Code) will be reduced.  Payments
that are considered to be deferred compensation under Section 409A of the Code
shall be reduced only to the extent that the complete reduction of the Payments
in the preceding sentence is insufficient to eliminate the imposition of the
excise tax imposed under Section 4999 of the Code.
 
5.2.  If the Company believes that Section 5.1 may be applicable, it shall
appoint a nationally recognized accounting firm to make the determinations
required hereunder and perform the foregoing calculations.  The Company shall
bear all expenses with respect to the determinations by such accounting firm
required to be made hereunder.  The accounting firm engaged to make the
determinations hereunder shall provide its calculations, together with detailed
supporting documentation, to the Company and the Executive within fifteen (15)
days after the date on which right to a Payment is triggered (if requested at
that time by the Company).  Any good faith determinations of the accounting firm
made hereunder shall be final, binding and conclusive upon the Company and
Executive.
 
6.          Restrictive Covenants.  The Executive acknowledges and agrees to
abide by the terms of, and agrees that his employment by the Company is
contingent upon his valid and binding execution of the Employee Confidential
Information, Restrictive Covenant and Invention Assignment Agreement attached as
Exhibit B (the “Restrictive Covenant Agreement”).  The Executive acknowledges
that the terms of the Restrictive
 
 
5
 
 
Covenant Agreement shall continue to remain in full-force and effect following
the cessation of the Executive’s employment with the Company for any reason.
 
7.          Miscellaneous; Change in Control.
 
7.1.  Cooperation.  The Executive further agrees that, subject to reimbursement
of his reasonable expenses, he will cooperate fully with the Company and its
Affiliates with respect to any matter (including litigation, investigations or
governmental proceedings) in which the Executive was in any way involved during
his employment with the Company.  The Executive shall render such cooperation in
a timely manner on reasonable notice from the Company, so long as the Company
exercises commercially reasonable efforts to schedule and limit its need for the
Executive’s cooperation under this Section 7.1 so as not to interfere with the
Executive’s other personal and professional commitments.
 
7.2.  Section 409A.
 
7.2.1.  Notwithstanding anything to the contrary in this Agreement, no portion
of the benefits or payments to be made under Section 4.1.2 hereof will be
payable until the Executive has a “separation from service” from the Company
within the meaning of Section 409A of the Code.  In addition, if at the time of
the Executive’s separation from service within the meaning of Section 409A of
the Code, the Company determines that the Executive is a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent
compliance with the requirements of Treas. Reg. § 1.409A-3(i)(2) (or any
successor provision) is necessary to avoid the application of an additional tax
under Section 409A of the Code to payments due to the Executive upon or
following his “separation from service”, then notwithstanding anything to the
contrary in this Agreement (or any otherwise applicable plan, policy, agreement
or arrangement), any such payments that are otherwise due within six (6) months
following the Executive’s “separation from service” (taking into account the
preceding sentence of this paragraph) will be deferred without interest and paid
to the Executive in a lump sum immediately following such six (6) month
period.  This paragraph should not be construed to prevent the application of
Treas. Reg. § 1.409A-1(b)(9)(iii) (or any successor provision) to amounts
payable hereunder.  For purposes of the application of Section 409A of the Code,
each payment in a series of payments will be deemed a separate payment.
 
7.2.2.  Notwithstanding anything to the contrary in this Agreement, except to
the extent any expense, reimbursement or in-kind benefit provided to the
Executive does not constitute a “deferral of compensation” within the meaning of
Section 409A of the Code, and its implementing regulations and guidance, (i) the
amount of expenses eligible for reimbursement or in-kind benefits provided to
the Executive during any calendar year will not affect the amount of expenses
eligible for reimbursement or in-kind benefits provided to the Executive in any
other calendar year, (ii) the reimbursements for expenses for which the
Executive is entitled to be reimbursed shall be made on or before the last day
of the calendar year following the calendar year in which the applicable expense
is incurred and (iii) the right to payment or reimbursement or in-kind benefits
hereunder may not be liquidated or exchanged for any other benefit.
 
7.2.3.  Anything to the contrary herein notwithstanding, all benefits or
payments provided by the Company to the Executive that would be deemed to
constitute “nonqualified deferred compensation” within the meaning of Section
409A of the Code are intended to comply with Section 409A of the
Code.  Notwithstanding anything to the contrary in this Agreement, distributions
may only be made under this Agreement upon an event and in a manner permitted by
Section 409A of the Code or an applicable exemption.
 
7.3.  Other Agreements.  The Executive represents and warrants to the Company
that there are no restrictions, agreements, including confidentiality,
non-compete, invention assignment or consulting agreements, or understandings
whatsoever to which he is a party that would prevent or make unlawful his
execution of this Agreement, that would be inconsistent or in conflict with this
Agreement or the Executive’s
 
 
6
 
 
obligations hereunder, or that would otherwise prevent, limit or impair the
performance by the Executive of his duties under this Agreement.
 
7.4.  Successors and Assigns.  All of the terms and provisions of this Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
respective heirs, executors, administrators, legal representatives, successors
and assigns of the parties hereto, except that the responsibilities and duties
of the Executive hereunder are personal to the Executive and may not be assigned
by him. The Company may assign this Agreement to any Affiliate or to any
successor to its assets and business by means of liquidation, dissolution,
merger, sale of assets or otherwise.  Upon such assignment, the rights and
obligations of the Company hereunder shall become the rights and obligations of
such Affiliate or successor.  The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company and any assignee
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent as the Company would be required to perform if no such
succession or assignment had taken place. For avoidance of doubt, a termination
of the Executive’s employment by the Company in connection with a succession or
permitted assignment of the Company’s rights and obligations under this
Agreement is not a termination “without Cause” so long as (i) the successor or
assignee offers employment to the Executive (without regard to whether the
Executive accepts employment with the successor or assignee) with a salary no
less than the salary payable to the Executive immediately prior to such
succession or assignment and (ii) the Executive is eligible to participate in
the employee benefit plans, policies or arrangements maintained by such
successor or assignee for its vice president-level employees generally, subject
to the terms and conditions of such plans, policies or arrangements.
 
7.5.  Governing Law.  This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Florida without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Florida or any other jurisdiction) that would cause the application of laws of
any jurisdiction other than those of the State of Florida.
 
7.6.  Mandatory Arbitration Provision and Class Action Waiver.  The parties
hereby mutually agree that any dispute between them arising out of or relating
to this Agreement must be submitted for resolution by binding arbitration in
accordance with the most current Employment Arbitration Rules and Mediation
Procedures of the American Arbitration Association (“AAA”), including the
Optional Appellate Arbitration Rules (“Appellate Rules”) effective November 1,
2013.  A court of competent jurisdiction shall have the authority to enter a
judgment upon the award made pursuant to the arbitration.
 
HOWEVER, I UNDERSTAND THAT I SHALL HAVE NO RIGHT OR AUTHORITY TO HAVE ANY
DISPUTE ARBITRATED AS A CLASS OR COLLECTIVE ACTION, NOR SHALL I HAVE ANY RIGHT
OR AUTHORITY TO JOIN ANY SUCH ACTION.  FURTHER, THE ARBITRATOR SHALL HAVE NO
RIGHT TO CERTIFY, CONSOLIDATE, OR COLLECTIVELY ARBITRATE MULTIPLE INDEPENDENT
CLAIMS.


In addition, I understand that nothing in this Agreement shall prevent the
Company from applying to courts where necessary to obtain emergency or temporary
injunctive relief in order to prevent irreparable harm pending arbitration of
the dispute between the parties.


Binding arbitration under this Agreement shall be conducted in Flagler County,
Florida, unless the parties mutually agree to another location.  The arbitration
shall be conducted before a neutral arbitrator selected by both parties from the
AAA’s Employment Dispute Resolution Roster.  Costs of the arbitration will be
governed by the AAA’s Employment Arbitration Rules and Mediation
Procedures.  The Federal Rules of Civil Procedure and any comparable state rules
shall not apply to the binding arbitration; however, the parties will be
permitted to conduct discovery in accordance with the Federal Rules of Civil
Procedure.  The
 
 
7
 
 
arbitrator shall issue a written opinion setting forth the factual and legal
findings and conclusions on which his or her decision is based.
 
The arbitrator shall be authorized to award whatever remedies are allowed by
law, but such remedies shall be limited to those that would be available to a
party in a court of law for the claims presented to, and decided by, the
arbitrator.  Except as may be permitted or required by law, neither a party nor
an arbitrator may disclose the existence, content, or results of any arbitration
hereunder without the prior written consent of all parties.
 
A demand for arbitration must be submitted within the appropriate statute of
limitations period under governing law.  Any demand for arbitration made to the
Company must be in writing and delivered by hand or first class mail to 11
Commerce Boulevard, Palm Coast, Florida 32164, Attention: Board of Managers,
with a copy to AMREP Corporation, 300 Alexander Park, Suite 204, Princeton, New
Jersey 08540, Attention: General Counsel.  The arbitrator shall resolve all
disputes regarding the timeliness or propriety of the demand for arbitration.
 
In the event that any portion of the Appellate Rules is deemed invalid, void or
unenforceable, the right of either party to appeal from an arbitration award
shall be abolished and the arbitration award shall be final and binding.
 
7.7.  Waivers.  No waiver by any party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the party so
waiving. No waiver by any party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.
 
7.8.  Severability.  Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable
law.  However, if any provision of this Agreement is held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other term or provision of this Agreement or invalidate or
render unenforceable such term or provision in any other jurisdiction, and this
Agreement will be reformed, construed and enforced as though the invalid,
illegal or unenforceable provision had never been herein contained.
 
7.9.  Attorneys’ Fees. In the event that any party institutes any legal suit,
action or proceeding against the other party arising out of or relating to this
Agreement, the Release or the Restrictive Covenant Agreement, the prevailing
party in the suit, action or proceeding shall be entitled to receive in addition
to all other damages to which it may be entitled, the costs incurred by such
party in conducting the suit, action or proceeding, including attorneys’ fees
and expenses and court costs.
 
7.10.   Interpretation. For purposes of this Agreement, (a) the words “include,”
“includes” and “including” shall be deemed to be followed by the words “without
limitation”; (b) the word “or” is not exclusive and (c) the words “herein,”
“hereof,” “hereby,” “hereto” and “hereunder” refer to this Agreement as a whole.
Unless the context otherwise requires, references herein: (x) to Sections and
Exhibits refer to the Sections of, and Exhibits attached to, this Agreement; (y)
to an agreement, instrument or other document means such agreement, instrument
or other document as amended, supplemented and modified from time to time to the
extent permitted by the provisions thereof and (z) to a statute means such
statute as amended from time to time and includes any successor legislation
thereto and any regulations promulgated thereunder. This Agreement shall be
construed without regard to any presumption or rule requiring construction or
interpretation against the party drafting an instrument or causing any
instrument to be drafted. The Exhibits
 
 
8
 
 
referred to herein shall be construed with, and as an integral part of, this
Agreement to the same extent as if they were set forth verbatim herein.  Each
Affiliate of the Company is an intended beneficiary/third party beneficiary of
this Agreement and each Affiliate of the Company shall have the right to enforce
any breach of the provisions this Agreement.
 
7.11.   Survival.  This Agreement will survive the cessation of the Executive’s
employment to the extent necessary to fulfill the purposes and intent of this
Agreement.
 
7.12.   Notices.  All notices, requests, consents, claims, demands, waivers and
other communications hereunder shall be in writing and shall be deemed to have
been given: (a) when delivered by hand (with written confirmation of receipt);
(b) when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); (c) on the date sent by facsimile or e-mail of a
PDF document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next business day if sent after normal
business hours of the recipient; or (d) on the third day after the date mailed,
by certified or registered mail, return receipt requested, postage prepaid. Such
communications must be sent to the respective parties at the addresses set forth
below (or to such other address that may be designated by a party from time to
time in accordance with this Section 7.12):
 
·  
Executive: to the address contained in his personnel file.

 
·  
Company: 11 Commerce Boulevard, Palm Coast, Florida 32164, Attention: Board of
Managers, with a copy to AMREP Corporation, 300 Alexander Park, Suite 204,
Princeton, New Jersey 08540, Attention: General Counsel.

 
7.13.   Withholding.  The Company may withhold from any amounts payable under
this Agreement such federal, state, local or foreign taxes as shall be required
to be withheld pursuant to any applicable law or regulation.
 
7.14.   Section Headings.  The headings of sections and paragraphs of this
Agreement are inserted for convenience only and will not in any way affect the
meaning or construction of any provision of this Agreement.
 
7.15.   Counterparts; Facsimile.  This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall be deemed to be one and the same agreement. A signed copy of this
Agreement delivered by facsimile, e-mail or other means of electronic
transmission (to which a signed PDF copy is attached) shall be deemed to have
the same legal effect as delivery of an original signed copy of this Agreement.
 
7.16.   Entire Agreement; Amendments.  This Agreement constitutes the sole and
entire agreement of the parties with respect to the subject matter contained
herein, and supersedes all prior and contemporaneous understandings, agreements,
representations and warranties, both written and oral, with respect to such
subject matter. This Agreement may only be amended, modified or supplemented by
an agreement in writing signed by each party hereto. From and after the date
first above written, the Executive shall not be eligible for severance benefits
under any plan, program or policy maintained by the Company or any of its
Affiliates if any amounts are paid or payable under this Agreement and if the
Executive complies or had complied with the terms and conditions of this
Agreement.
 
[Signature Page Follows]
 

 
9
 
 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its authorized representative, and the Executive has executed this Agreement, in
each case on the date first above written.

 
Palm Coast Data LLC
 
     
By: /s/ Christopher V. Vitale__________________
 
Name: Christopher V. Vitale
Title: Vice President
                      /s/ Rory Burke_______________________________  
Rory Burke
 
 
 
Acknowledged and agreed, as of March 5, 2014, with respect to the penultimate
paragraph of Section 4.1:
 
AMREP Corporation
 
 
 
By: /s/ Christopher V. Vitale_______
Name: Christopher V. Vitale
Title: Vice President
                             

 
 

 
10
 
 

EXHIBIT A
 
RELEASE OF CLAIMS
 
This RELEASE OF CLAIMS (this “Release”) is given as of ______________, 20__ by
Rory Burke (the “Executive”).
 
WHEREAS, the Executive’s employment with Palm Coast Data LLC (the “Company”), a
Delaware limited liability company, has terminated; and
 
WHEREAS, pursuant to Section 4.1 of the Change in Control Agreement, dated as of
March [  ], 2014 (the “Agreement”), by and between the Company and the
Executive, the Company has agreed to pay the Executive certain amounts and to
provide certain benefits, subject to his execution and non-revocation of this
Release.  All terms used but not defined herein shall have the meanings ascribed
to such terms in the Agreement.
 
NOW THEREFORE, in consideration of these premises and the mutual promises
contained herein, and intending to be legally bound hereby, the Executive agrees
as follows:
 
1.   Consideration.  The Executive acknowledges that: (i) the payments set forth
in Section 4.1 of the Agreement constitute full settlement of all his rights
under the Agreement, (ii) he has no entitlement under any other severance or
similar plan, program or policy maintained by the Company or any of its
Affiliates and (iii) except as otherwise provided specifically in this Release,
the Company does not and will not have any other liability or obligation to the
Executive by reason of the cessation of his employment.  The Executive further
acknowledges that, in the absence of his execution of this Release, the payments
and benefits specified in Section 4.1 of the Agreement would not otherwise be
due to him except as otherwise provided in Section 4.2 of the Agreement.
 
2.   Executive’s Release.  The Executive on his own behalf and together with his
heirs, assigns, executors, agents and representatives hereby generally releases
and discharges the Company and its predecessors, successors (by merger or
otherwise), parents, Subsidiaries, Affiliates and assigns, together with each
and every of its and their present, past and future officers, managers,
directors, shareholders, members, general partners, limited partners, employees,
attorneys, accountants and agents and the heirs and executors of same
(collectively, the “Releasees”) from any and all suits, causes of action,
complaints, obligations, demands, debts, liabilities, common law or statutory
claims of any kind (including claims for damages, costs, expenses and
attorneys’, brokers’, accountants’ and other professionals’ and consultants’
fees and expenses), whether in law or in equity, direct or indirect, known or
unknown, suspected or unsuspected, unanticipated as well as anticipated and that
now exist or may hereafter accrue based on matters now unknown as well as known
(collectively, “Claims”), which the Executive ever had or now has against the
Releasees, or any one of them, arising out of or relating to his employment with
the Company occurring up to and including the date of this Release.  This
Release specifically includes:
 
2.1.  any and all Claims for wages and benefits including salary, stock options,
stock, royalties, license fees, health and welfare benefits, severance pay,
bonuses and vacation, paid time off or other time off pay;
 
2.2.  any and all Claims for wrongful discharge, breach of contract, whether
express or implied, and Claims for breach of implied covenants of good faith and
fair dealing;
 
 
 
 
 
2.3.  any and all Claims for alleged employment discrimination on the basis of
race, color, religion, sex, age, national origin, sexual orientation, veteran
status, disability or handicap, in violation of any federal, foreign, state, or
local statute, ordinance, judicial precedent or executive order, including
claims for discrimination under the following statutes: Title VII of the Civil
Rights Act of 1964, 42 U.S.C. §2000e et seq.; the Civil Rights Act of 1866,
42 U.S.C. §1981; the Civil Rights Act of 1991; the Age Discrimination in
Employment Act, 29 U.S.C. §621 et seq.; the Older Workers Benefit Protection Act
29 U.S.C. §§ 623, 626 and 630; the Rehabilitation Act of 1972, 29 U.S.C. §701 et
seq.; the Americans with Disabilities Act, 42 U.S.C. §12101 et seq.; the Family
and Medical Leave Act of 1993, 29 U.S.C. §2601, et seq.; the Fair Labor
Standards Act, 29 U.S.C. §201, et seq.; the Fair Credit Reporting Act, 15 U.S.C.
§1681, et seq.;  the Employee Retirement Income Security Act of 1974, 29 U.S.C.
§1000, et seq. (“ERISA”); the Florida Civil Rights Act, the Florida Wage
Discrimination Law, the Florida Wage and Hour laws, and the Florida
Whistleblowers’ Act, or any other comparable state statute or local ordinance;
 
2.4.  any and all Claims under any federal, foreign, state or local statute
relating to employee benefits or pensions;
 
2.5.  any and all Claims in tort, including any Claims for assault, battery,
misrepresentation, defamation, interference with contract or prospective
economic advantage, intentional or negligent infliction of emotional distress,
duress, loss of consortium, invasion of privacy and negligence; and
 
2.6.  any and all Claims for attorneys’ fees and costs.
 
The Executive acknowledges that he has received from the Company all wages,
expense reimbursements, accrued but unused vacation, paid time off or other time
off pay and incentive compensation of all types, including deferred or foregone
salary or cash or equity compensation, due and owing to the Executive by the
Company.  The Executive hereby waives all claims or entitlement to any deferred
salary, and to any unvested stock option or other unvested equity grants.
 
The Executive acknowledges and represents that the Company has not violated or
denied the Executive any right under the Family Medical Leave Act (“FMLA”), or
any other federal, foreign, state or local law, statute or ordinance.  The
Executive acknowledges and agrees that the Company has not interfered with,
restrained, or denied the exercise of or the attempt to exercise any rights
under the FMLA, and that the Company has not discriminated against or retaliated
against the Executive in any way regarding the exercise of any rights under the
FMLA.  The Executive further acknowledges and represents that, as of the date of
the execution of this Release, the Executive has suffered no on-the-job or
work-related accident or injury, occupational disease or disability whether
temporary, permanents, partial, or total.
 
The Executive expressly represents that he has not filed a lawsuit or initiated
any other administrative proceeding against any Releasee.  The Executive further
promises not to initiate a lawsuit or to bring any other claim against any
Releasee arising out of or in any way related to the Executive’s employment by
the Company or any of its Affiliates or the termination of that employment,
other than an action to enforce the Agreement.  This Release will not prevent
the Executive from filing a charge with the Equal Employment Opportunity
Commission (or similar state agency) or participating in any investigation
conducted by the Equal Employment Opportunity Commission (or similar state
agency); provided, however, that any claims by the Executive for personal relief
in connection with such a charge or investigation (such as reinstatement or
monetary damages) would be barred.
 
 
A-2
 
 
Notwithstanding anything to the contrary in this Release, the Executive does not
waive or release any Claims for vested rights or benefits under any retirement
plan of the Company, any rights to indemnification under the Company’s limited
liability company agreement or otherwise (including any indemnification
agreement between the Executive and the Company, if applicable), any rights to
insurance coverage under the Company’s Directors and Officers insurance policies
or other insurance policies, and any rights under any vested stock option or
other vested equity grants executed by the Company or any of its Affiliates.
 
3.   Acknowledgment.  The Executive understands that the release of Claims
contained in this Release extends to all of the aforementioned Claims and
potential Claims which arose on or before the date of this Release, whether now
known or unknown, suspected or unsuspected, and that this constitutes an
essential term of this Release.  The Executive further understands and
acknowledges the significance and consequences of this Release and of each
specific release and waiver, and expressly consents that this Release shall be
given full force and effect to each and all of its express terms and provisions,
including those relating to unknown and uncompensated Claims, if any, as well as
those relating to any other Claims specified herein.  The Executive hereby
waives any right or Claim that the Executive may have to employment,
reinstatement or re-employment with the Company. The Executive agrees to not
enter onto the premises of the Company or any of its Affiliates unless expressly
invited to do so by an officer of the Company or such Affiliate, as applicable.
 
4.   Remedies.  All remedies at law or in equity shall be available to the
Releasees for the enforcement of this Release.  This Release may be pleaded as a
full bar to the enforcement of any Claim that the Executive may assert against
the Releasees.
 
5.   Challenge.  If the Executive violates any provisions of the Agreement, the
Restrictive Covenant Agreement or this Release, no further payments, rights or
benefits under Section 4.1 of the Agreement will be due to the Executive.  In
the event that the Company learns within ninety (90) days following execution of
this Release of any conduct or circumstances for which the Executive could have
been terminated for Cause (as defined in the Agreement) had the Company been
aware of such conduct or circumstances on the date of termination, no further
payments, rights or benefits under Section 4.1 of the Agreement will be due to
the Executive.
 
6.   No Admission of Liability.  This Release is not to be construed as an
admission of any violation of any federal, state or local statute, ordinance or
regulation or of any duty owed by the Company or any of its Affiliates to the
Executive.  There have been no such violations, and the Executive acknowledges
that the Company and each of its Affiliates specifically deny any such
violations.
 
7.   Severability.  If any term or provision of this Release shall be held to be
invalid or unenforceable for any reason, then such term or provision shall be
ineffective to the extent of such invalidity or unenforceability without
invalidating the remaining terms or provisions hereof, and such term or
provision shall be deemed modified to the extent necessary to make it
enforceable.
 
8.   Advice of Counsel; Revocation Period.  The Executive is hereby advised to
seek the advice of counsel prior to signing this Release.  The Executive hereby
acknowledges that the Executive is acting of his own free will, that he has been
afforded a reasonable time to read and review the terms of this Release, and
that he is voluntarily executing this Release with full knowledge of its
provisions and effects.  The Executive further acknowledges that he has been
given at least [TWENTY-ONE (21)/FORTY-FIVE (45)]1
 
 
A-3
 
 
days within which to consider this Release and that he has SEVEN (7) days
following his execution of this Release to revoke his acceptance, with this
Release not becoming effective until the 7-day revocation period has
expired.  If the Executive elects to revoke his acceptance of this Release, this
Release shall not become effective and the Executive must provide written notice
of such revocation by certified mail (postmarked no later than seven (7) days
after the date the Executive accepted this Release) to the Company’s principal
office and addressed to the attention of the Board.
 
9.   Representations and Warranties.  The Executive represents and warrants that
he has not assigned any claim that he purports to release hereunder and that he
has the full power and authority to enter into this Release and bind each of the
persons and entities that the Executive purports to bind.  The Executive further
represents and warrants that he is bound by, and agrees to be bound by, his
post-employment obligations set forth in the Agreement and the Restrictive
Covenant Agreement.
 
10.       Interpretation. For purposes of this Release, (a) the words “include,”
“includes” and “including” shall be deemed to be followed by the words “without
limitation”; (b) the word “or” is not exclusive and (c) the words “herein,”
“hereof,” “hereby,” “hereto” and “hereunder” refer to this Release as a whole.
Unless the context otherwise requires, references herein: (x) to Sections refer
to the Sections of this Release; (y) to an agreement, instrument or other
document means such agreement, instrument or other document as amended,
supplemented and modified from time to time to the extent permitted by the
provisions thereof and (z) to a statute means such statute as amended from time
to time and includes any successor legislation thereto and any regulations
promulgated thereunder. This Release shall be construed without regard to any
presumption or rule requiring construction or interpretation against the party
drafting an instrument or causing any instrument to be drafted. Each Affiliate
of the Company is an intended beneficiary/third party beneficiary of this
Release and each Affiliate of the Company shall have the right to enforce any
breach of the provisions this Release.
 
11.       Governing Law:  This Release shall be governed by and construed in
accordance with the internal laws of the State of Florida without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Florida or any other jurisdiction) that would cause the application of laws of
any jurisdiction other than those of the State of Florida.
 
12.       Mandatory Arbitration Provision; Class Action Waiver:  The Company and
the Executive hereby mutually agree that any dispute between them arising out of
or relating to this Release must be submitted for resolution by binding
arbitration in accordance with the most current Employment Arbitration Rules and
Mediation Procedures of the American Arbitration Association (“AAA”), including
the Optional Appellate Arbitration Rules (“Appellate Rules”) effective November
1, 2013.  A court of competent jurisdiction shall have the authority to enter a
judgment upon the award made pursuant to the arbitration.
 
HOWEVER, THE EXECUTIVE UNDERSTANDS THAT THE EXECUTIVE SHALL HAVE NO RIGHT OR
AUTHORITY TO HAVE ANY DISPUTE ARBITRATED AS A CLASS OR COLLECTIVE ACTION, NOR
SHALL THE EXECUTIVE HAVE ANY RIGHT OR AUTHORITY TO JOIN ANY SUCH
ACTION.  FURTHER, THE ARBITRATOR SHALL HAVE NO RIGHT TO CERTIFY, CONSOLIDATE, OR
COLLECTIVELY ARBITRATE MULTIPLE INDEPENDENT CLAIMS.
 

--------------------------------------------------------------------------------

1As applicable based on the advice of counsel. If 45-day consideration period is
applicable, this Release will be revised based on advice of counsel to comply
with applicable law

 
A-4
 
 
In addition, the Executive understands that nothing in this Release shall
prevent the Company from applying to courts where necessary to obtain emergency
or temporary injunctive relief in order to prevent irreparable harm pending
arbitration of the dispute between the parties.


Binding arbitration under this Release shall be conducted in Flagler County,
Florida, unless the Company and the Executive mutually agree to another
location.  The arbitration shall be conducted before a neutral arbitrator
selected by both parties from the AAA’s Employment Dispute Resolution
Roster.  Costs of the arbitration will be governed by the AAA’s Employment
Arbitration Rules and Mediation Procedures.  The Federal Rules of Civil
Procedure and any comparable state rules shall not apply to the binding
arbitration; however, the parties will be permitted to conduct discovery in
accordance with the Federal Rules of Civil Procedure.  The arbitrator shall
issue a written opinion setting forth the factual and legal findings and
conclusions on which his or her decision is based.
 
The arbitrator shall be authorized to award whatever remedies are allowed by
law, but such remedies shall be limited to those that would be available to a
party in a court of law for the claims presented to, and decided by, the
arbitrator.  Except as may be permitted or required by law, neither a party nor
an arbitrator may disclose the existence, content, or results of any arbitration
hereunder without the prior written consent of the Company and the Executive.
 
A demand for arbitration must be submitted within the appropriate statute of
limitations period under governing law.  Any demand for arbitration made to the
Company must be in writing and delivered by hand or first class mail to 11
Commerce Boulevard, Palm Coast, Florida 32164, Attention: Board of Managers,
with a copy to AMREP Corporation, 300 Alexander Park, Suite 204, Princeton, New
Jersey 08540, Attention: General Counsel.  The arbitrator shall resolve all
disputes regarding the timeliness or propriety of the demand for arbitration.
 
In the event that any portion of the Appellate Rules is deemed invalid, void or
unenforceable, the right of either party to appeal from an arbitration award
shall be abolished and the arbitration award shall be final and binding.
 
13.       Facsimile.  A signed copy of this Release delivered by facsimile,
e-mail or other means of electronic transmission (to which a signed PDF copy is
attached) shall be deemed to have the same legal effect as delivery of an
original signed copy of this Release.
 
IN WITNESS WHEREOF, the Executive has executed this Release on the date first
above written.

 

 
_________________________________
Rory Burke
 
 


 
A-5
 
 



EXHIBIT B
 


 
EMPLOYEE CONFIDENTIAL INFORMATION, RESTRICTIVE COVENANT AND INVENTION ASSIGNMENT
AGREEMENT
 
Dated as of March 5, 2014
 
 
Employee:
Rory Burke

 
Employer:
Palm Coast Data LLC (“Employer”)

 
In consideration of Employer agreeing to enter into the Change in Control
Agreement, dated as of the date hereof, by and between the Employer and the
Employee and in consideration of AMREP Corporation awarding restricted shares of
common stock of AMREP Corporation to the Employee, I agree to this Employee
Confidential Information, Restrictive Covenant and Invention Assignment
Agreement (this “Agreement”) as follows:
 
This Agreement sometimes refers to my “Employment.”  I understand that my
“Employment” means the entire period during which I am employed by Employer,
including all times during and after work hours, whether I am actively employed
or on any kind of leave or absence, and whether I am employed full-time or
part-time.  In addition, it is understood that Employment includes all periods
commencing from my start date with Employer through and including my end date
with Employer.  Furthermore, I understand that “Company” means Employer or any
of its affiliates, together with any of their respective predecessors,
successors or assigns.
 
NOTHING IN THIS AGREEMENT SHALL BE DEEMED TO CONSTITUTE A PROMISE OR CONTRACT OF
EMPLOYMENT FOR A SPECIFIC TERM OR PERIOD.  THE EMPLOYMENT RELATIONSHIP IS
“AT-WILL” AND, THEREFORE, EMPLOYER HAS THE RIGHT TO TERMINATE THE EMPLOYMENT
RELATIONSHIP AT ANY TIME, FOR ANY REASON, WITH OR WITHOUT CAUSE OR PRIOR NOTICE,
AT ITS SOLE DISCRETION.
 
1.   Employer Confidential Information. During the term of this Agreement, and
at all times following the voluntary or involuntary termination of my Employment
for any reason whatsoever, I agree to hold in the strictest confidence, not to
use (except for the benefit of the Company) and not to disclose to any person or
entity (directly or indirectly) any Confidential Information that I obtain or
create during my Employment, unless Employer grants me authorization to do
otherwise.
 
I understand that “Confidential Information” means all of the Company’s
business, technical and other proprietary information, as well as any Company
information which is not generally known by the public (other than as a result
of a disclosure directly or indirectly by me). Such information is Confidential
Information no matter how I learned of it – whether disclosed to me, directly or
indirectly, in writing, orally, by drawings or inspection of documents or other
tangible property or in any other manner or form, tangible or intangible. I
understand specifically that Confidential Information includes the following
types of information:
 
·  
information belonging to others who have entrusted such information to the
Company, as further described in Section 6 below;

 
 
 
 
 
·  
information that would not have been known to the public generally other than as
a result of a disclosure directly or indirectly by me;

 
·  
information concerning research, inventions, discoveries, developments,
scientific information, techniques, processes, formulae, technology, designs,
drawings, engineering, specifications, algorithms, finances, sales or profit
figures, financial plans, customer lists, operations, financial condition,
results of operations, projections, strategies, marketing information,
employees, prospective employees, customers, prospective customers, potential
investors, business plans, contracts, markets, investing plans, product plans,
marketing, cost information, distribution or sales methods or systems, products,
services, production plans, system implementation plans, business concepts,
supplier or vendor information, business procedures or business operations
related thereto, and other financial and business information relating to the
Company;

 
·  
all computer software (in source, object or other code forms and including all
programs, modules, routines, interfaces and controls), data, databases, Internet
designs and strategies, files and any documentation protocols and specifications
related to the foregoing;

 
·  
all know-how and trade secrets;

 
·  
all unpublished copyrightable material;

 
·  
any use, model, variation, application, reduction to practice, discussion and
any other communication or information in, regarding or relating to, or usable
in or with any of the goods or services made, used or sold by the Company; and

 
·  
any and all notes, documentation, analyses, compilations, studies,
reproductions, copies or other documents prepared by me or any other person
containing or reflecting or based upon, in whole or in part, any such
information.

 
2.   Use of Confidential Information. I will use Confidential Information solely
in connection with my Employment or pursuant to the written approval of my
supervisor, and not for any other purpose, including in any way detrimental to
the Company. During the term of this Agreement, and at all times following the
voluntary or involuntary termination of my Employment for any reason whatsoever,
I will maintain the strict confidentiality of any Confidential Information
provided to me and will not disclose any part of it to any other person not
currently employed by Employer or any of its affiliates, unless Employer grants
me authorization to do otherwise. I will treat the Confidential Information with
the same degree of care as I would my own confidential information, but in no
event with less than reasonable care. I agree not to, other than in the ordinary
course of business, directly or indirectly, copy, take or remove from the
Company’s premises any of the Company’s books, records, files, customer lists,
documents or materials, including any Confidential Information, or copies of any
of the foregoing, without the prior written consent of Employer.  The term
“person” as used in this Agreement shall be broadly interpreted to include the
media and any corporation, partnership, group, individual or entity.
 
3.   Subpoenas, etc. If I become required by law or applicable legal process to
disclose any Confidential Information, I will provide Employer with prompt prior
written notice of such requirement and the terms of and circumstances
surrounding such requirement so that the Company may seek an appropriate
protective order or other remedy, and I will provide such cooperation with
respect to obtaining a protective order or other remedy as the Company shall
reasonably request. If, in the absence of a protective order or other remedy or
the receipt of a waiver by the Company, I am legally compelled to disclose
Confidential Information to any tribunal or else stand liable for contempt or
suffer other censure or penalty, I may, without liability hereunder, disclose to
such tribunal only that portion of the
 
 
B-2
 
 
Confidential Information that is legally required to be disclosed; provided,
however, that, at the Company’s sole cost and expense and if requested in
writing by the Company, I will exercise my best efforts to obtain an appropriate
protective order or other reasonable assurance that confidential treatment will
be accorded such Confidential Information by such tribunal.
 
4.   No License to Confidential Information. The Company shall retain the entire
right, interest and title to its Confidential Information. No license outside of
my Employment under any patent, copyright, trademark, other intellectual
property right or any application therefor is hereby granted or implied by the
provision of Confidential Information to me. I shall not alter or obliterate any
trademark or any other proprietary mark or notice thereof of the Company on any
copy of the Confidential Information, and I shall reproduce any such mark or
notice on all copies of the Confidential Information.
 
5.   Third Party Information Held by Employee. I recognize that I may have
access to confidential information of former employers or other persons or
entities with whom I have an agreement or duty to keep such information
confidential. I will not use any such information in my Employment, I will not
disclose any such information to the Company or any of its directors, managers,
officers, agents, affiliates or other employees, or induce any of them to use
any such information, and I will not bring onto the premises of the Company any
such information in any form, unless such person or entity has granted me
authorization to do so.
 
6.   Third Party Information Held by the Company. I recognize that the Company
has received, and in the future shall receive, from other persons or entities
information that is confidential to such person or entity; and, therefore, such
persons or entities require the Company to maintain the confidentiality of such
information and to use it only for certain limited purposes. Consistent with the
Company’s agreement with such persons or entities, I agree to hold in the
strictest confidence, not to use (except as necessary to carry out my duties for
Employer) and not to disclose to any person or entity (directly or indirectly)
any such information, unless Employer grants me authorization to do otherwise.
 
7.   Employer Property; Return. I will not remove (either physically or
electronically) any property belonging to the Company from the Company’s
premises, except as required in the ordinary course of my Employment, unless
Employer grants me authorization to do so. Promptly upon the termination of my
Employment, and earlier if Employer so requests at any time, I shall deliver to
Employer (and shall not keep copies in my possession or deliver to anyone else)
all of the following items:
 
·  
documents and other materials containing or comprising Confidential Information,
including in particular, but not limited to, all software, records, data, notes,
reports, proposals, lists, correspondence, specifications, drawings, blueprints,
sketches and notebooks, whether hard copies or electronic copies; and

 
·  
tangible property and equipment or other materials belonging to the Company
(whether or not containing or comprising Confidential Information) or otherwise
relating to the Company, its business, its properties, its investments or its
investors, including in particular, but not limited to, laptop computers,
devices, solutions, samples, models, marketing materials, brochures, purchase
order forms and letterhead, and all reproductions and copies of such things.

 
8.   Securities Laws. I acknowledge that I am aware that applicable securities
laws prohibit any person who has material, non-public information concerning the
Company or any other entities from purchasing or selling any securities of the
Company or such other entities, including AMREP Corporation, or from
communicating such information to any other person or entity under circumstances
in which it is reasonably foreseeable that such person is likely to purchase or
sell such securities. I acknowledge that I may possess material non-public
information about the Company or its Affiliates and
 
 
B-3
 
 
therefore acknowledges and agrees that until the date three (3) months after the
effective date of this Agreement, I will be subject to and will comply with the
Company’s insider trading policy to the extent that I am in possession of
material non-public information regarding the Company, its Affiliates or its or
their securities.
 
9.   Assignment of Inventions. I shall promptly make full disclosure to Employer
of all Inventions. I understand that “Inventions” means any and all inventions,
original works of authorship (including designs, trademarks, service marks and
drawings, whether manual or electronic), findings, conclusions, data,
discoveries, developments, concepts, modeling tools, designs, improvements,
trade secrets, techniques, formulae, processes and know-how, whether or not
patentable or registrable under patent, copyright or similar laws, that I may
solely or jointly conceive, develop or reduce to practice, or cause to be
conceived, developed or reduced to practice, during my Employment. I shall hold
all Inventions in trust for Employer. This Agreement does not apply to any
Inventions made by me prior to my Employment.
 
I recognize and agree that during my Employment, Employer solely and exclusively
owns all Inventions, as well as any and all inherent and appurtenant moral
rights and intellectual property rights, including all patent rights,
copyrights, trademarks, know-how and trade secrets (collectively, “Intellectual
Property Rights”), except as stated in Section 11 below. I hereby, without
additional payment or consideration, assign, transfer and convey to Employer all
of my worldwide right, title and interest in and to all Inventions and
Intellectual Property Rights, and I will treat all Inventions as Confidential
Information, until and unless such Inventions are determined to be excluded from
this Agreement by way of Section 11 below.
 
I further recognize and agree that all original works of authorship that are
made by me (solely or jointly with others) during my Employment and which are
protectable by copyright (including all original hard copy and electronic
drawings and any manuals, instructions or other written product) are “works made
for hire,” as that term is defined in the United States Copyright Act. However,
to the extent that any such work may not, by operation of any law, be a work
made for hire, I hereby, without additional payment or consideration, assign,
transfer and convey to Employer all of my worldwide right, title and interest in
and to such work (a “Work”) and all Intellectual Property Rights relating to it.
 
10.       Further Assurances. Upon the request and at the expense of Employer, I
shall execute and deliver any and all documents and instruments and do such
other acts that may be necessary or desirable to evidence the assignment and
transfer described in Section 9. I shall do the same to enable Employer to
secure its sole and exclusive rights in the Inventions, Works and related
Intellectual Property Rights, or to apply for, prosecute and enforce
Intellectual Property Rights with respect to any Inventions or Works, or to
obtain any extension, validation, re-issue, continuance or renewal of any such
Intellectual Property Right, in each case in any and all jurisdictions. I agree
to disclose to Employer all pertinent information and data with respect to
Inventions, Works and related Intellectual Property Rights. If Employer is
unable for any other reason to secure my signature on any document described
above, then I hereby irrevocably designate and appoint, which appointment is
coupled with an interest, Employer and its duly authorized officers and agents
as my agent and attorney in fact, to act for and in my behalf and stead to
execute and file any such applications, assignments and transfers and to do all
other lawfully permitted acts to further the prosecution and issuance of letters
patent or trademark, copyright or other registrations thereon with the same
legal force and effect as if executed by me.
 
11.       Exceptions to Employer Ownership. The only exception to Employer’s
ownership of Inventions, Works and Intellectual Property Rights are ones (a) for
which no equipment, supplies, facilities or proprietary intellectual property or
trade secret information of Employer are used and (b) that are developed on my
own time.
 
 
B-4
 
 
12. Noncompetition and Nonsolicitation. For a period from the date of this
Agreement through the termination of my Employment with Employer and for a
period from the termination of my Employment with Employer through the last day
of the month in which I cease receiving cash severance benefits based on the
amount of my base salary prior to termination of my Employment with Employer, I
hereby agree that, regardless of the reason for termination, without obtaining
the prior written consent of Employer, I will not, nor will any of my affiliates
or representatives, (a) on my own behalf, on behalf of any other party,
circumvent, interfere with, or assist any other party in circumventing, or
interfering with the business of the Company; (b) own, manage, operate, finance,
conduct business, engage, directly or indirectly, alone or as greater than a 2%
shareholder, partner, officer, director, employee, consultant or advisor, or
otherwise in any way participate in or become associated with, any other
business that is competitive with the business of the Company; (c) solicit,
attempt to solicit business, do business with, accept or divert business from or
otherwise interfere with the Company’s relationship with any person (i) which,
during the time of my employment with Employer was an investor, lender, client,
customer or had a business relationship with the Company or (ii) to which the
Company had made a proposal or presentation within the nine-month period prior
to my termination of employment; and (d) employ or solicit for employment any
employee of the Company, induce any employee of the Company to terminate such
employee’s employment with the Company or offer employment to anyone the Company
hires, or hire any person whom I know the Company has offered employment.
Notwithstanding the foregoing sentence, Employer expressly acknowledges that I
may accept employment with a large multi-unit employer that possesses a unit
that engages in business that is competitive with the business of the Company;
provided, that I do not work in or with, or give advice to, the unit engaged in
the business that is competitive with the business of the Company, and provided
further that I notify the Company in writing no later than the third day after I
accept an offer of employment from the non-competing unit of such a multi-unit
employer.
 
13.       Non-Disparagement. I agree that I will not, at any time, disparage the
Company, any of its Affiliates or any of the people or organizations associated
with it or them currently, in the past, or in the future; and that I will not
otherwise do or say anything that would harm their business or reputation. I
shall not hold myself out to any customers or any other third parties as a
representative or employee of the Company or any of its Affiliates.
 
14.       Duration. This Agreement is binding during my Employment and shall
survive any termination of my Employment.
 
15.       Reasonableness of Restrictions; Remedies.  I acknowledge that the
restrictions contained in this Agreement are reasonable and necessary to protect
the legitimate interests of the Company, that Employer would not have
established an employment relationship with me in the absence of such
restrictions, and that any violation of any provision of this Agreement will
cause irreparable harm to the Company.  I represent that my experience and
capabilities are such that the non-competition and non-solicitation provisions
contained herein will not prevent me from obtaining employment or otherwise
earning a living at the same general level of economic benefit as earned with
Employer.  I further represent and acknowledge that (a) I have been advised by
Employer to consult my own legal counsel in respect of this Agreement and (b)
that I have had full opportunity, prior to execution of this Agreement, to
review thoroughly this Agreement with my counsel.
 
I agree to indemnify and hold the Company and its shareholders harmless from any
damages, losses, liabilities, obligations, fines, penalties, diminution in value
(based on a multiple of earnings or otherwise), lost profit, incidental damages,
deficiencies, demands, claims, suits, actions, causes of action, assessments,
taxes, costs and expenses (including attorneys’ fees and expenses) arising out
of any breach of this Agreement by me. I acknowledge that money damages are an
inadequate remedy for breach of this Agreement because of the difficulty of
ascertaining the amount of damage that will be suffered in the
 
 
B-5
 
 
event that this Agreement is breached. Therefore, the Company shall be entitled
to equitable relief, including an injunction and specific performance, without
the necessity of proving actual damages, without the need to post bond or any
other security and without being required to submit proof of economic value of
any Confidential Information, in the event of any breach of the provisions of
this Agreement by me, in addition to all other remedies available to the Company
at law or in equity.
 
I agree that, in the event the restrictions contained in this Agreement are not
fully complied with, the period of the restrictions shall be extended to
commence with the date of full compliance and to run fully thereafter, reduced
only by the length of time, if any, between the cessation of my employment and
the first violation of these restrictions.
 
16.       Miscellaneous.
 
(a)  No failure or delay by the Company in exercising any right, power or
privilege hereunder will operate as a waiver thereof, nor will any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder. This Agreement
embodies the entire agreement and understanding between Employer and I with
respect to the subject matter hereof and supersedes all prior discussions,
negotiations, agreements and understandings with respect to the subject matter
hereof.  The headings used in this Agreement have been inserted for convenience
of reference only and do not define or limit the provisions hereof. This
Agreement may not be amended except upon the written consent of Employer and my
written consent. No provision hereof may be waived except upon written consent
of Employer.
 
(b)  I understand that the restrictive covenants set forth in this Agreement
shall be construed as provisions independent of any other provision in this
Agreement or in any other agreement by, between, among, or affecting me and the
Company, and the existence of any claim or cause of action by me against the
Company, whether predicated on this Agreement or otherwise, shall not constitute
a defense to the enforcement of this Agreement.
 
(c)  For purposes of this Agreement, (a) the words “include,” “includes” and
“including” shall be deemed to be followed by the words “without limitation”;
(b) the word “or” is not exclusive and (c) the words “herein,” “hereof,”
“hereby,” “hereto” and “hereunder” refer to this Agreement as a whole. Unless
the context otherwise requires, references herein: (x) to Sections refer to the
Sections of this Agreement; (y) to an agreement, instrument or other document
means such agreement, instrument or other document as amended, supplemented and
modified from time to time to the extent permitted by the provisions thereof and
(z) to a statute means such statute as amended from time to time and includes
any successor legislation thereto and any regulations promulgated thereunder.
This Agreement shall be construed without regard to any presumption or rule
requiring construction or interpretation against the party drafting an
instrument or causing any instrument to be drafted. Each affiliate of the
Company is an intended beneficiary/third party beneficiary of this Agreement and
each affiliate of the Company shall have the right to enforce any breach of the
provisions this Agreement.
 
(d)  All notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
given: (a) when delivered by hand (with written confirmation of receipt); (b)
when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); (c) on the date sent by facsimile or e-mail of a
PDF document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next business day if sent after normal
business hours of the recipient; or (d) on the third day after the date mailed,
by certified or registered mail, return receipt requested, postage prepaid. Such
communications must be sent to the respective parties at the addresses set forth
below (or to such other address that may be designated by a party from time to
time in accordance with this Section 15(c)):
 
 
B-6
 
 
·  
Employee: to the address contained in his personnel file.

 
·  
Employer: 11 Commerce Boulevard, Palm Coast, Florida 32164, Attention: Board of
Managers, with a copy to AMREP Corporation, 300 Alexander Park, Suite 204,
Princeton, New Jersey 08540, Attention: General Counsel.

 
(e)  This Agreement shall be governed by and construed in accordance with the
laws of the State of Florida, without giving effect to any choice of law or
conflicts of laws provisions or rule of any jurisdiction that would cause the
substantive laws of any other jurisdiction to apply.
 
(f)  The parties hereby mutually agree that any dispute between them arising out
of or relating to this Agreement must be submitted for resolution by binding
arbitration in accordance with the most current Employment Arbitration Rules and
Mediation Procedures of the American Arbitration Association (“AAA”), including
the Optional Appellate Arbitration Rules (“Appellate Rules”) effective November
1, 2013.  A court of competent jurisdiction shall have the authority to enter a
judgment upon the award made pursuant to the arbitration.
 
HOWEVER, I UNDERSTAND THAT I SHALL HAVE NO RIGHT OR AUTHORITY TO HAVE ANY
DISPUTE ARBITRATED AS A CLASS OR COLLECTIVE ACTION, NOR SHALL I HAVE ANY RIGHT
OR AUTHORITY TO JOIN ANY SUCH ACTION.  FURTHER, THE ARBITRATOR SHALL HAVE NO
RIGHT TO CERTIFY, CONSOLIDATE, OR COLLECTIVELY ARBITRATE MULTIPLE INDEPENDENT
CLAIMS.


In addition, I understand that nothing in this Agreement shall prevent the
Company from applying to courts where necessary to obtain emergency or temporary
injunctive relief in order to prevent irreparable harm pending arbitration of
the dispute between the parties.


Binding arbitration under this Agreement shall be conducted in Flagler County,
Florida, unless the parties mutually agree to another location.  The arbitration
shall be conducted before a neutral arbitrator selected by both parties from the
AAA’s Employment Dispute Resolution Roster.  Costs of the arbitration will be
governed by the AAA’s Employment Arbitration Rules and Mediation
Procedures.  The Federal Rules of Civil Procedure and any comparable state rules
shall not apply to the binding arbitration; however, the parties will be
permitted to conduct discovery in accordance with the Federal Rules of Civil
Procedure.  The arbitrator shall issue a written opinion setting forth the
factual and legal findings and conclusions on which his or her decision is
based.
 
The arbitrator shall be authorized to award whatever remedies are allowed by
law, but such remedies shall be limited to those that would be available to a
party in a court of law for the claims presented to, and decided by, the
arbitrator.  Except as may be permitted or required by law, neither a party nor
an arbitrator may disclose the existence, content, or results of any arbitration
hereunder without the prior written consent of all parties.
 
A demand for arbitration must be submitted within the appropriate statute of
limitations period under governing law.  Any demand for arbitration made to the
Company must be in writing and delivered by hand or first class mail to 11
Commerce Boulevard, Palm Coast, Florida 32164, Attention: Board of Managers,
with a copy to AMREP Corporation, 300 Alexander Park, Suite 204, Princeton, New
Jersey 08540, Attention: General Counsel.  The arbitrator shall resolve all
disputes regarding the timeliness or propriety of the demand for arbitration.
 
 
B-7
 
 
In the event that any portion of the Appellate Rules is deemed invalid, void or
unenforceable, the right of either party to appeal from an arbitration award
shall be abolished and the arbitration award shall be final and binding.
 
(g)  I may not assign or otherwise transfer this Agreement or any of my rights
hereunder without the prior written consent of Employer. Employer reserves the
right to assign its rights under this Agreement, including to any purchaser of
all or any portion of its assets (including by way of merger, consolidation or
purchase of assets). This Agreement shall be binding upon and inure to the
benefit of Employer and my benefit, and our successors and assigns. If any
portion or provision of this Agreement shall to any extent be declared illegal
or unenforceable by a court of competent jurisdiction, then the remainder of
this Agreement, or the application of such portion or provision in circumstances
other than those as to which it is so declared illegal or unenforceable, shall
not be affected thereby, and each portion and provision of this Agreement shall
be valid and enforceable to the fullest extent permitted by applicable law. If
any provision of this Agreement shall be adjudicated to be invalid, overbroad or
unenforceable, the parties agree that the court making such determination shall
have the power to delete, amend or reduce the duration or scope of, the
provision thus adjudicated to be invalid or unenforceable to the extent
necessary for said provision to be adjudicated valid and enforceable, such
deletion or reduction to apply only with respect to the operation of this
Agreement in the particular jurisdiction in which such adjudication is made.
 
(h)  Nothing contained in this Agreement shall be construed as giving the me any
right to be retained in the employ of Employer or any of its affiliates.
 
(i)   This Agreement may be executed in counterparts, each of which shall be
deemed an original, but all of which together shall be deemed to be one and the
same agreement. A signed copy of this Agreement delivered by facsimile, e-mail
or other means of electronic transmission (to which a signed PDF copy is
attached) shall be deemed to have the same legal effect as delivery of an
original signed copy of this Agreement.
 
[Signature Page Follows]
 

 
B-8
 
 

I HAVE READ THIS AGREEMENT CAREFULLY AND I UNDERSTAND AND ACCEPT THE OBLIGATIONS
THAT IT IMPOSES UPON ME WITHOUT RESERVATION, AND HEREBY ACKNOWLEDGE RECEIPT OF A
COPY OF SUCH AGREEMENT. OTHER AS STATED HEREIN, NO PROMISES OR REPRESENTATIONS
HAVE BEEN MADE TO ME TO INDUCE ME TO SIGN THIS AGREEMENT. I SIGN THIS AGREEMENT
VOLUNTARILY AND FREELY AND INTENDING TO BE LEGALLY BOUND.
 
I UNDERSTAND THAT BY SIGNING THIS AGREEMENT I AM WAIVING THE ABILITY TO FILE A
LAWSUIT IN COURT TO CHALLENGE ANY ACTION THAT IS COVERED BY THIS AGREEMENT.
 


 


 
/s/ Rory Burke__________________
Rory Burke
 
Dated: March 5, 2014
 


 


 
Agreed and acknowledged as of March 5, 2014:
 
Palm Coast Data LLC
 


 
By: /s/ Christopher V. Vitale              
Name: Christopher V. Vitale
Title: Vice President
 


 


 


 


 


 

 
B-9
 
 
